internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-103003-02 cc psi taxpayer's name taxpayer's address taxpayer's identification no date of conference legend decedent date a b c appraisal firm issue s whether the value of individual_retirement_accounts iras owned by decedent should be discounted for estate_tax purposes to reflect income taxes payable by the beneficiary upon receipt of distributions from the iras and for lack of marketability conclusion the value of decedent’s iras should not be discounted for estate_tax purposes to reflect income taxes that will be payable by the beneficiaries upon receipt of distributions from the iras or for lack of marketability tam-103003-02 facts decedent died on date at the time of his death he owned several individual_retirement_accounts iras described in sec_408 of the internal_revenue_code the iras were funded with marketable_securities and money market accounts with a total value of dollar_figurea on the decedent’s date of death decedent’s estate was designated as the beneficiary of the iras various individuals were designated as the beneficiaries of decedent’s estate appraisal firm hired by decedent’s executor appraised the iras at dollar_figureb this value reflects an aggregate c discount for the potential income_tax payable by the beneficiaries on ira_distributions delays that might occur between the ira custodian’s receipt of a request for distribution and actual payment of distributions and prohibitions on the transfer or the assignment of the accounts prior to distribution to the beneficiary law and analysis sec_691 of the internal_revenue_code provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items fo gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_691 provides that the right described in sec_691 to receive an amount shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally tam-103003-02 derived and the amount includible in gross_income under sec_691 or shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such amount sec_691 provides that a person who includes an amount in gross_income under sec_691 shall be allowed for the same taxable_year as a deduction an amount which bears the same ratio to the estate_tax attributable to the net value for estate_tax purposes of all the items described in sec_691 as the value for estate_tax purposes of the items of gross_income or portions thereof in respect of which such person included the amount in gross_income or the amount included in gross_income whichever is lower bears to the value for estate_tax purposes of all the items described in sec_691 sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including the value at the time of the decedent’s death of all property real or personal tangible or intangible wherever situated sec_20_2031-1 of the estate_tax regulations provides that the value of every item of property includible in a decedent's gross_estate under sec_2031 through is its fair_market_value at the time of the decedent's death except that if the executor elects the alternate_valuation method under sec_2032 it is the fair_market_value at the date and with the adjustments prescribed in that section the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts in 69_tc_222 during her lifetime the decedent sold stock in exchange for a promissory note the decedent properly elected to report the gain on this sale ratably as each payment was received under the installment_method pursuant to sec_453 the decedent died before the note was satisfied in determining the value of the note includible in the gross_estate decedent’s executor discounted the note to reflect the potential income taxes that would be payable on receipt of subsequent installment payments the court concluded that under the willing buyer-willing seller standard of the regulations property is to be valued at the price a hypothetical willing buyer would pay a willing seller and not the intrinsic value of the property in the hands of the individual decedent or his beneficiaries in this case on purchase of the note a willing buyer’s basis in the note would be increased to the purchase_price and thus the buyer would not incur any income_tax on receipt of the installments the fact that the willing seller might incur income_tax on the sale of the note does not impact on the sales_price accordingly a willing buyer would not take potential income_tax into account in determining what he would be willing to pay for the note and a willing seller would not accept any discount for potential income_tax in determining the price of sale the court also noted that tam-103003-02 taking potential income_tax into account would require consideration of many factors that are peculiar to the individual decedent the decedent’s estate and the beneficiaries consideration of these subjective factors would not be consistent with the willing buyer-willing seller standard that looks to hypothetical parties finally the court in estate of robinson stated that congress focused on the problem of income_tax inherent in certain assets included in the gross_estate by allowing an income_tax deduction under sec_691 as discussed above sec_691 provides an income_tax deduction determined by reference to the estate_tax attributable to the assets the court reasoned that congress recognized that an installment_obligation which includes income_in_respect_of_a_decedent is subject_to both income_tax and estate_tax congress chose to ameliorate the impact of the income_taxation of the property by allowing an income_tax deduction under sec_691 the court found that there was no basis for supplementing this income_tax relief with additional estate_tax relief we believe the court’s rationale in estate of robinson is equally applicable in the instant case involving decedent’s iras as was the case in estate of robinson the fact that these assets are subject_to income_tax on distribution should not impact on the application of the willing buyer-willing seller standard the ira distributee can sell the assets at market price without any discount a willing seller would not accept any discount on the sales_price the situation is analogous to that presented where a donor transfers low basis property by gift the value_of_the_gift for gift_tax purposes is the undiscounted value of the property because that is the amount a willing buyer would be willing to pay for the property and it is also the minimum amount for which the willing seller would sell the property the fact that the donee might incur income_tax upon a later sale of the property does not decrease the value_of_the_gift which is determined under the willing buyer-willing seller standard further as was the case in estate of robinson the adverse impact of the potential income_tax inherent in the iras is alleviated by the sec_691 deduction thus this income_tax benefit functions as a statutory substitute for the valuation discount under these circumstances any additional reduction in estate_tax for the potential income_tax would be unwarranted see estate of robinson t c pincite - finally the value of the iras should not be discounted due to lack of marketability while sec_408 imposes penalties on the transfer or assignment of the ira there are no restrictions preventing the distribution of assets to the beneficiaries after decedent’s death the beneficiaries can request that the custodian distribute the assets of the iras and the beneficiaries can then sell the assets to any willing buyer furthermore short administrative delays in processing the beneficiaries’ request for distribution should not warrant a discount the underlying assets are tam-103003-02 marketable so no valuation discount should apply accordingly the value of decedent’s iras should not be discounted for estate_tax purposes to reflect income taxes that will be payable by the beneficiaries upon receipt of distributions from the iras or for lack of marketability the estate cites 155_f3d_50 2d cir in eisenberg the taxpayer transferred shares of her closely_held_corporation to her son and grandchildren on her gift_tax_return the taxpayer discounted the value of the gifts to reflect potential capital_gains_tax liabilities that may be incurred if the corporation liquidated or distributed or sold its appreciated assets even though no liquidation or distribution was planned at the time of the gift the court held that with the repeal of the doctrine_of 296_us_200 by the tax_reform_act_of_1986 neither the corporation if it sold the assets nor a shareholder if he liquidated the corporation could avoid imposition of capital_gains_tax on the appreciated assets the court applied the willing buyer-willing seller standard and determined that a hypothetical buyer would take the corporation’s built-in capital_gains_tax liability into account in determining the value of the stock the service acquiesced in eisenberg to the extent that it holds that a discount for potential capital_gain tax is not precluded as a matter of law a o d however the applicability of such discounts are factual matters to be determined on a case by case basis see also 110_tc_530 the situation in eisenberg is distinguishable from the facts in this case upon sale of the stock of the corporation a hypothetical buyer of the stock in eisenberg will obtain a cost_basis for the stock that he purchases but the corporation’s basis in its assets will not change when the corporation liquidates or distributes the assets a capital_gains_tax will be imposed this potential liability reduces the inherent value of the corporation to the buyer however in the instant case if we assume arguendo that the iras could be sold the hypothetical buyer as in estate of robinson would receive a cost_basis in the assets and would not incur any income_tax on the resale of those assets unless the assets appreciate in value therefore the hypothetical buyer will be willing to pay the full value of the underlying assets for the ira although the seller might incur income_tax on the sale see sec_408 this income_tax_liability cannot be the basis for an estate_tax_valuation discount further we do not believe that for valuation purposes an ira is properly viewed as a separate_entity like a corporation rather an ira is a custodial arrangement and the stocks bonds and mutual funds held in the ira are properly viewed as individual assets no different than stocks and bonds held in a brokerage account finally and most significantly eisenberg did not involve a situation where the adverse impacts of the potential income_tax is alleviated by the sec_691 deduction as is the case here as discussed above we believe that this deduction is a tam-103003-02 statutory remedy for the adverse income_tax impact and makes any valuation discount inappropriate if the deduction applies the estate also cites estate of 198_f3d_515 5th cir rev’g 108_tc_412 nonacq 2000_19_irb_1 date in estate of smith prior to his death the decedent had been paid oil_and_gas royalties and had reported the payments as income subsequently the corporate payor of the royalties sued the decedent for dollar_figure million dollars claiming the payments had been excessive by that amount the proceeding was still pending at the time of decedent’s death fifteen months after decedents’ death the estate settled the suit for dollar_figure the estate claimed a deduction under sec_2053 as a claim against the estate for dollar_figure million the amount the decedent was being sued for at the date of death the fifth circuit held that the amount deductible was the value of the claim as of the date of death determined without consideration of the post-death settlement further the fifth circuit concluded that the income_tax benefit inuring to the estate under sec_1341 providing relief in the form of an income_tax deduction or credit to taxpayers who are forced to repay an amount previously taken into income was one of the factors to be considered in valuing the claim and was not to be included as a separate asset as the tax_court had concluded similarly in the instant case it could be argued that tax_benefit available under sec_691 is merely a factor to be taken into account in determining the appropriate discount however as discussed above sec_691 specifically addresses income_tax inherent in assets that are also subject_to estate_tax and provides a statutory remedy a reduction in income_tax to alleviate the situation this income_tax reduction operates in lieu of an estate_tax reduction in the form of a valuation discount in view of sec_691 the fifth circuit’s approach in estate of smith would not apply in the instant case caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
